DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
  Claims 5, 9-12 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 19, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0177060 (Endtner).
	Endtner discloses a polyamide composition comprising:
about 25 to 95 wt.% of nylon 6 (PA 6), nylon 66 (PA 66) (either meets Applicants’ aliphatic polyamide A1)) and/or a copolyamide of PA 6 and PA 66 (PA 6/66) (meets Applicants’ aliphatic copolyamide A2));
about 1 to 15 wt.% of an aluminum salt of phosphoric acid (not precluded from present claims);
about 1 to 5 wt.% of a polyhydric alcohol having at least 3 hydroxyl groups and a molecular weight above 200 g/mol inclusive of dipentaerythritol (meets Applicants’ polyhydric alcohol C)); and
about 3.9 to 55 wt.% of an organic phosphinic salt (not precluded from present claims)
(e.g., abstract, [0032-0036], [0082], [0095], [0126], examples, claims).
	As to claims 1-4, Endtner sets forth Example 1 comprising:
50.2 wt.% of a polyamide mixture of PA 66 A1) and PA 6 A2);
 6 wt.% aluminum phosphonate;
1 wt.% dipentaerythritol;
12 wt.% aluminum tris(diethylphosphinate);
0.5 wt.% Irganox 1098; 
30 wt.% glass fibers; and
0.3 wt.% ethylenebisstearylamide.
In essence, said example differs from the present claims in the absence of a copolyamide based on PA 6 and PA 66.  Inasmuch as Endtner clearly discloses a copolyamide based on PA 6 and PA 66 as a viable polyamide alternative to PA 6 and PA 66 ([0082], [0095]), it would have been with the purview of Endtner’s inventive meets Applicants’ polyamide mixture A) in terms of polyamides A1) and A2) and weight ratio thereof) and C) 1 wt.% dipentaerythritol (meets Applicant’s polyhydric alcohol C) and content thereof) with the reasonable expectation of success. 
As to claim 6, Endtner’s Example 1 is produced by mixing the ingredients at temperatures between 270 and 300˚C [0337].
As to claims 7 and 8, inasmuch as Endtner embraces compositions meeting the presently claimed composition, both in terms of the types of materials added and their contents, it is reasonably believed that they would necessarily possess the same properties and use.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under 103 is appropriate (MPEP 2112).
Response to Arguments
Applicant's arguments filed February 01, 2022 have been fully considered but they are not persuasive. 
Applicants’ contention that Endtner is entirely silent regarding copolymers of nylon 6 and nylon 66 is not well taken.  Endtner clearly discloses that the polyamide component A) can comprise PA 6, PA 66 as well as “copolyamides based on PA 6 Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765